Citation Nr: 1639483	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-36 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial increased rating for cholecystitis with gastroesophageal reflux diagnosis (GERD) and hiatal hernia, rated 10 percent prior to May 15, 2015 and 30 percent thereafter.

2.  Entitlement to an initial increased rating for lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD) with left sciatica, rated 10 percent prior to January 2, 2012, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1978 to April 1982 and August 1987 to February 1988; and in the U.S. Navy from May 2001 to December 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for a lumbar spine disability and assigned a 10 percent initial disability rating, and a May 2010 rating decision which granted service connection for cholecystitis and assigned a noncompensable (0 percent) initial disability rating. 

A 20 percent rating was assigned for lumbar spine disability effective January 2, 2012.  In November 2014, the Board inter alia remanded the claims for further development.  A September 2016 rating decision awarded an increased rating of 10 percent for cholecystitis with GERD and hiatal hernia effective December 29, 2008 (the day following separation from active duty), and a 30 percent rating effective May 15, 2015.  

Additionally, the Veteran appealed the Board's November 2014 decision, which denied a higher (compensable) initial disability rating for post-operative granuloma removal from right vocal cord the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the vocal cord rating issue on appeal for action consistent with the terms of the JMR.  In a July 2015 decision, the Board awarded an initial 10 percent disability rating for post-operative granuloma removal from right vocal cord.  Therefore, this matter is not before the Board and will not be addressed herein.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
This appeal was processed using the Virtual VA and the VBMS paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to January 2, 2012, DDD and DJD of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine limited to 90 degrees, and the combined range of motion of the thoracolumbar spine was 240 degrees.

2.  Since January 2, 2012, DDD and DJD of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine to 60 degrees.

3.  Prior to April 15, 2015, cholecystitis with GERD and hiatal hernia resulted in pain and gastrointestinal distress; but did not result in severe disability or considerable impairment of health.

4.  Since April 15, 2015, cholecystitis with GERD and hiatal hernia has resulted in frequent attacks of gall bladder colic and gastrointestinal distress approximating considerable, but less than severe, impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DDD and DJD of the lumbar spine prior to January 2, 2012 and in excess of 20 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5237-5242 (2015).

2.  The criteria for a rating in excess of 10 percent, for cholecystitis with GERD and hiatal hernia prior to April 15, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Codes 7314-7346 (2015).

4.  The criteria for a rating of 30 percent, but no more, for cholecystitis with GERD and hiatal hernia from April 15, 2015 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Codes 7314-7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through notice letters dated in December 2008 and February 2009, which fully addressed all notice elements.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained. 

The Veteran was afforded VA examinations to explore the nature, etiology, and severity of service connected back and cholecystitis disability.  The examination reports are adequate for adjudication purposes for the increased rating issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the Board notes that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ obtained April 2015 back and digestive system examinations.  The April 2015 examination reports, notes the history of treatment, the Veteran's pertinent symptoms as described by him, and current symptoms present during examination and the reports also contained opinions that were supported by a rationale.  The April 2015 medical examinations are adequate and complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claims for initial, higher ratings for a low back disability and cholecystitis disorder.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Merits

Entitlement to a Higher Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later-filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 


A.  Spine Disability

The Veteran's service-connected low back disability has been rated under DC 5237-5242, lumbosacral or cervical strain, which is part of the General Rating Formula for the Spine.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 5237-5242, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In addition, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85  (1997).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

VA treatment records dated January 2008 through August 2013 from Albemarle CBOC note that the Veteran presented with complaints of chronic back pain.  A January 2008 VA MRI identified disc degeneration with minimal diffuse posterior disc protrusion.  A June 2012 VA MRI was compared to a December 2009 MRI and identified disc space narrowing at L5-S1, with interval progression of endplate deformities consistent with Schmorl's nodes.  A March 2013 VA treatment record reflects the Veteran presented with low back pain after he fell while roller skating.  The Veteran reported the inability to walk for a full week following the incident, and also that sitting and driving long periods exacerbates his pain, which is treated with hydrocodone.  Examination was normal.  There was tenderness and bruising of the lower back, with no crepitus or abrasion.  See VA treatment records located in VVA.

On examination in January 2009, the Veteran displayed flexion to 90 degrees.  Extension was to 30 degrees, with pain at 20 degrees.  Left lateral flexion was to 30 degrees, with pain at 20 degrees.  Left lateral rotation was to 30 degrees.  Right lateral flexion was to 30 degrees and right lateral rotation was to 30 degrees.  There was evidence of pain on range of motion.  There was objective evidence of pain, fatigue, and lack of endurance following repetitive motion, but no further limitation of motion on repetitive-use testing.  There was no evidence of IVDS.  Imaging studies were normal.  There was no ankyloses or muscle spasm.  The examiner diagnosed lumbar strain, with tenderness and pain on range of motion.

On examination in January 2012, the examiner diagnosed degenerative disc and joint disease with IVDS involving the left sciatic nerve, initially diagnosed in 2005.  The Veteran reported flare-ups of his disability described as pain with prolonged sitting.  He reported pain since 2003, exacerbated by physical activity and prolonged sitting, which causes functional impairment.  The Veteran reported pain and stiffness status post 2007 microdiscectomy, which had not resulted in incapacitation in the past 12 months.  The examiner stated that there are no incapacitating episodes of spine disease.  Posture was normal.  There was no evidence of any abnormal spine curvature or thoracolumbar spine ankylosis.  There was no spasm, atrophy, or guarding.  The Veteran displayed flexion to 60 degrees.  Extension was to 30 degrees, with pain at 30 degrees.  Left lateral flexion was to 30 degrees, with pain at 30 degrees.  Left lateral rotation was to 30 degrees, with no evidence of painful motion.  Right lateral flexion was to 30 degrees and right lateral rotation was to 30 degrees. There was no evidence of additional limitation of motion following repetitive use testing. There was objective evidence of pain, functional loss and/or functional impairment of the thoracolumbar spine, with less movement than normal, pain on movement and pain with sitting for long periods on repetitive-use testing.  Detailed reflex examination was normal.  Sensory examination was normal and detailed motor examination was also normal.  

On examination in April 2015, the diagnosis was low back strain and it was noted contributing factors were pain, weakness, fatigability, and/or incoordination but there was no additional limitation of functional during flare-ups or repeated use.  Examination revealed there was no IVDS. The Veteran displayed flexion to 90 degrees, with objective evidence of pain at 90 degrees.  Extension was to 30 degrees, with objective evidence pain at 30 degrees.  Left lateral flexion was to 30 degrees, with pain at 30 degrees.  Left lateral rotation was to 30 degrees, with no evidence of painful motion.  Right lateral flexion was to 30 degrees and right lateral rotation was to 30 degrees, with objective evidence pain at 30 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  There was objective evidence of pain, functional loss and/or functional impairment of the thoracolumbar spine, with less movement than normal after repetitive-use testing.  There was tenderness to palpation of the lower back and there was no ankyloses, guarding, or muscle spasm.  There was normal muscle strength and not muscle atrophy.  X-rays of the back revealed no arthritis.  

Prior to January 2, 2012, a rating in excess of 10 percent is not warranted.  Combined range of motion of the thoracolumbar spine was 240 degrees (normal), as shown at the January 2009 VA examination, warranting a 10 percent rating under Diagnostic Code 5237 for lumbar sprain.  A 20 percent rating under that diagnostic code, however, is not warranted prior to January 2, 2012.  There is no evidence that forward flexion of the thoracolumbar spine was limited to 60 degrees.  See January 2009 VA Examination Report.  Likewise, there is no evidence that combined range of motion of the thoracolumbar spine was limited to 120 degrees.  See id.  There also is no evidence that the Veteran experienced muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  See id.  Even when considering the factors outlined in 38 C.F.R. §§ 4.40, 4.45, and 4.59, a rating in excess of 10 percent is therefore not warranted.  There is no evidence that pain or flare-ups limit the Veteran's forward flexion to 60 degrees or limit the Veteran's combined range of motion to 120 degrees.  See January 2009 VA Examination Report.  Thus, a rating in excess of 10 percent is not warranted prior to January 2, 2012.

Since January 2, 2012, the Board finds that a rating of 20 percent, but no higher, is warranted for the Veteran's service connected back disability.  On examination on January 2, 2012, there was forward flexion of the thoracolumbar spine to 60 degrees, with pain at 60 degrees, reflective of a 20 percent disability rating from January 2, 2012; the date the evidence of record first shows the Veteran's disability symptoms meet the criteria of a 20 percent rating.  Such an award contemplates the functional loss caused by pain that began at 60 degrees, which meets the criteria for the 20 percent rating.  While the examiner noted functional loss and/or functional impairment of the thoracolumbar spine, with less movement than normal on repetitive testing, this would equate to no worse than 210 degrees of combined motion, which would not equate to a higher rating.  

Upon review of the evidence, the Board finds that the January 2012 QTC examiner's diagnosis of degenerative disc and joint disease with IVDS involving the left sciatic nerve, does not result in a higher disability rating under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Specifically, the evidence of record to include the January 2012 VA examination report does not show that the Veteran experienced incapacitating episodes at any time during the appeal period.  There were no findings of neurological impairment warranting a separate compensable evaluation.  In fact, upon most recent VA examination in April 2015, the examiner opined that the Veteran did not currently have IVDS.

The Veteran's statements with respect to his limited physical activity and difficulty with prolonged standing and sitting due to the symptoms of his low back disability are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The VA examiners are medical professionals, and were able to review the record, including the Veteran's history, and provided an objective findings regarding the degree of functional loss exhibited.  They objectively measured his functional impairment and the findings approximate the evaluations currently in effect.  

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his back disability does not equate to more than the disability picture contemplated by the 20 percent rating.  38 C.F.R. § 4.71a.  There has been no showing of disability that equates to forward flexion limited to 30 degrees or less.  Moreover, there is no ankylosis.

The Board acknowledges the Veteran's reports of flare-ups, which he described as pain in the low back occurring with prolonged sitting.  See January 2012 QTC Examination.  The Veteran claims that his service connected back disability is more severe than the current 20 percent rating reflects.  The Veteran is competent to describe observable symptoms such as an increase in pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, his description of flare-ups as periods of pain with activity and difficulty walking after prolonged sitting does not more closely approximate limitation to 30 degrees or less.  

With regard to the Veteran's subjective complaints of pain, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  The aforementioned examiners specifically mentioned pain and specifically noted when the range of motion was limited by pain or at what point pain began.  

B.  Cholecystitis with GERD and hiatal hernia

Cholecystitis with GERD and hiatal hernia has been rated under DC 7314-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Cholecystitis is specifically listed in the Rating Schedule for Digestive System, and the hyphenated diagnostic code indicates that the most analogous diagnostic code for the Veteran's cholecystitis is Diagnostic Code 7314, which applies to cholecystitis, which is the Veteran's disability.  38 C.F.R. § 4.20 (providing for rating by analogy).

DC 7315 directs the rater to rate chronic cholelithiasis under DC 7314, which pertains to chronic cholecystitis.  Mild cholecystitis is noncompensable when there are mild symptoms.  A 10 percent rating is warranted for moderate symptoms, which are manifested by gall bladder dyspepsia, confirmed by x-ray, and with infrequent attacks (not over two or three a year) of gall bladder colic, with or without jaundice.  38 C.F.R. § 4.114, DC 7314 (2015).  A 30 percent rating is warranted for severe cholecystitis, which are manifested by frequent attacks of gall bladder colic.  Id.

Under Diagnostic Code 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, and pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  

38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below reflects that Diagnostic Code 7346 reflects the dominant disability picture.

Pertinent treatment records include in service treatment records dated from January 2006 through June 2008, from Dr. W.F.R., which reflects the Veteran underwent a cholesectomy in May 2007.  Follow-up treatment records status post surgery shows the Veteran experienced symptoms to include chest pains, upper abdominal discomfort, nausea, and reflux with esophageal spasm.  He had normal bowel movements and no melena or hemoptysis.

A November 2006 treatment record shows a CT scan of the abdomen and pelvis identified cholelithiasis with a single small stone within the gallbladder.  The diagnoses were minimally symptomatic cholelithiasis and a left inguinal hernia moderately symptomatic.  An April 2007 treatment record shows the Veteran presented with complaints of nausea for the past week.  He denied vomiting or diarrhea.  He also denied heart burn, abdominal pain, and constipation.  A May 2007 treatment record shows treatment with actigall, with not much relief.  There was no jaundice or pancreatitis.

VA treatment records dated January 2008 through August 2013 note the Veteran treated acid reflux with medication to include pantoprazole and ranitidine.  A January 2009 QTC examination diagnosed acid reflux and inguinal hernia.  A May 2012 VA treatment record shows the Veteran was diagnosed with GERD and dysphonia.  An August 2012 treatment record reflects diagnosis of laryngopharyngeal reflux.  An April 2013 VA treatment record reflects the Veteran likely has noncardiac chest pain due to acid reflux and/or esophageal spasms and symptoms appear to have improved with medication.  

The Veteran was afforded VA examinations in December 2009, January 2009, and April 2015.  On examination in December 2009 and January 2009, the Veteran reported that he was diagnosed with cholecystitis in 2007.  He had a cholecystectomy in 2007 with residuals of recurrent pain.  He reported abdominal pain located at the right lower chest, occurring occasionally.  He denied loss of weight.  He denied having fat in his stool, yellow jaundice, diarrhea, nausea or vomiting.  He reported that all symptoms are responsive to therapy or treatment and continuous treatment was not necessary for the condition.  The Veteran was currently not taking any medication for the condition and he did not experience any overall functional impairment from the condition.  Diagnostic tests identified the upper GI series was abnormal, with no hiatal hernia but with reflux.  The examiner diagnosed cholecystitis status post cholecystectomy with scar and concluded that the condition did not cause anemia or malnutrition.  The examination report also reflects that cholecystitis did not affect his general body health.  

On VA examination in April 2015, the Veteran was diagnosed with laparoscopic cholecystectomy and postcholecystectomy syndrome.  The examination report reflects X-rays identified gall bladder dyspepsia and the Veteran also had frequent attacks of gall bladder colic on four or more occasions per year.  He reported a history of cholecystitis/status post gall bladder removal, upon diagnosis of gall stones, which occurred during active duty.  He endorsed symptoms to include intermittent, sharp pains in the right side of the chest.  He was also noted to have residuals of treatment to include steatorrhea if he walks after eating a fatty food, and diarrhea if he exerts himself after eating.  


As reflected by the April 2015 examination report, the Veteran has had symptoms of gall bladder dyspepsia on four or more occasions per year and frequent attacks of colic.  The Board finds that these symptoms warrant a 30 percent rating from April 15, 2015, the date the evidence of record shows such symptoms.  

Prior to April 15, 2015, the Board finds that the Veteran's symptoms warranted a 10 percent evaluation of less severity since December 29, 2008 (the date after the Veteran separated from active duty service).  38 U.S.C.A. § 5107 (b).  During this period on appeal, the Veteran's symptoms did not however, more nearly approximated the criteria for a 30 percent rating under DC 7314, as there were no frequent attacks of gall bladder colic or severe residuals.  Additionally, as there was no evidence of substernal, arm, or shoulder pain, and examinations revealed no impairment of health to approximate the criteria for a higher rating under Diagnostic Code 7346.  Further, the Veteran did not have symptoms more nearly approximating the pain, vomiting, material weight loss with moderate anemia or other symptoms productive of severe impairment of health required for the 60 percent rating.

For the foregoing reasons, the preponderance of evidence shows the Veteran's symptoms have more nearly approximated the criteria for a 30 percent rating since April 15, 2015, and the preponderance of the evidence reflects that the Veteran's symptoms did not more nearly approximate the criteria for a higher 10 percent rating prior to April 15, 2015.

For the claim period, the Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's back disability and cholecystitis are contemplated by the rating criteria.  There is nothing exceptional about the disabilities.  In sum, there is no indication that the industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  With respect to the Veteran's back disability, the very symptoms experienced by the Veteran are contemplated by the rating criteria.  With respect to the Veteran's cholecystitis disability, the rating criteria specifically contemplate symptoms from mild to severe to include gall bladder attacks and dyspepsia.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The degree of function loss in the Veteran's spine and his gastrointestinal distress are not sufficient to preclude him from working.  At the April 2015 VA examination, it was noted that the back disability and cholecystitis with GERD and hiatal hernia did not have an impact on the Veteran's ability to work.  A clear preponderance of the evidence is against a finding that service-connected back and cholecystitis with GERD and hiatal hernia disability warranted a TDIU at any time during the appeal period.



ORDER

An initial higher rating in excess of 10 percent for a low back disability prior to January 2, 2012 is denied.

An initial higher rating in excess of 20 percent for a low back disability since January 2, 2012 is denied.

An initial higher rating in excess of 10 percent for cholecystitis with GERD and hiatal hernia prior to April 15, 2015 is denied.

An initial rating of 30 percent, but no higher, for cholecystitis with GERD and hiatal hernia since April 15, 2015 is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


